         Case 2:16-cr-00046-GMN-PAL Document 3429 Filed 01/29/19 Page 1 of 5



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    DANIEL R. SCHIESS
     Assistant United States Attorney
4    Nevada Bar No. 5483
     District of Nevada
5    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
6    (702) 388-6336
     dan.schiess@usdoj.gov
7
     Representing the United States of America
8

9                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
10
     United States of America,
11                                               2:16-CR-0046-GMN-PAL
                  Plaintiff,
12                                               Motion to Disclose Grand Jury
                  v.                             Testimony of Daniel P. Love
13
     Cliven Bundy, et al.,
14
                  Defendant.
15

16

17   CERTIFICATION: This motion is timely filed.

18         The United States seeks an order of the Court permitting it to disclose the

19   grand jury testimony of BLM Supervisory Special Agent Daniel P. Love taken on

20   October 14, 2015, in the matter that led to charges in this case. The United States

21   intends to cite a portion or portions of Love’s grand jury testimony in its appeal of

22   the Court’s order dismissing with prejudice the indictment as to four of the Tier 1

23   defendants and its denial of reconsideration.
         Case 2:16-cr-00046-GMN-PAL Document 3429 Filed 01/29/19 Page 2 of 5



1          On October 22, 2018, the Court unsealed a portion of SSA Love’s grand jury

2    testimony based on an interveners’ joint motion to unseal. ECF No. 3371. The

3    Government needs to use one or more other portions of Love’s testimony for appeal.

4                              POINTS AND AUTHORITIES

5          Federal Rule of Criminal Procedure 6(e)(3)(E) authorizes courts to permit

6    disclosure of grand jury material “in connection with a judicial proceeding.” The

7    rule specifically provides as follows:

8          Rule 6. The Grand Jury

9             (3) Exceptions.

10                (E) The court may authorize disclosure—at a time, in a manner, and

11   subject to any other conditions that it directs—of a grand-jury matter:

12                     (i) preliminary to or in connection with a judicial proceeding.

13         Because the Government intends to cite Love’s grand jury testimony in its

14   appellate brief, disclosure is appropriate, and the Government asks the Court to

15   authorize disclosure.

16   DATED this 29th day of January, 2019.

17
                                              Respectfully,
18
                                              NICHOLAS A. TRUTANICH
19                                            United States Attorney

20                                            / s / Daniel R. Schiess
                                              ______________________________
21                                            DANIEL R. SCHIESS
                                              Assistant United States Attorney
22

23
                                              2
         Case 2:16-cr-00046-GMN-PAL Document 3429 Filed 01/29/19 Page 3 of 5



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    District of Nevada
     Nevada Bar No. 13644
3    DANIEL R. SCHIESS
     Assistant United States Attorney
4    Nevada Bar No. 5483
     District of Nevada
5    501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
6    (702) 388-6336
     dan.schiess@usdoj.gov
7
     Representing the United States of America
8

9                       UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
10
     United States of America,
11                                               2:16-CR-0046-GMN-PAL
                  Plaintiff,
12                                               Order Granting Government’s
                  v.                             Motion to Disclose Grand Jury
13                                               Testimony of Daniel Love
     Cliven Bundy, et al.,
14
                  Defendant.
15

16

17         On January 29, 2019, the Government filed a motion to disclose the grand

18   jury testimony of Daniel P. Love taken on October 14, 2015, in the matter that led

19   to charges being brought in this case. The United States intends to cite a portion

20   or portions of Love’s grand jury testimony in its appeal of the Court’s order

21   dismissing with prejudice the indictment as to four of the Tier 1 defendants and its

22   denial of reconsideration. Federal Rule of Criminal Procedure 6(e)(3)(E) authorizes

23
                                           3
         Case 2:16-cr-00046-GMN-PAL Document 3429 Filed 01/29/19 Page 4 of 5



1    courts to permit disclosure of grand jury material “in connection with a judicial

2    proceeding.” Fed. R. Crim. P. 6(e)(3)(E).

3          Accordingly, IT IS HEREBY ORDERED that the Government may disclose

4    the grand jury testimony of Daniel P. Love.

5          DATED this 31st day of January, 2019.

6

7
                                            ____________________________________
8                                           UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                            4
         Case 2:16-cr-00046-GMN-PAL Document 3429 Filed 01/29/19 Page 5 of 5



1                                 CERTIFICATE OF SERVICE

2          I certify that I am an employee of the United States Attorney’s Office. A copy

3    of the foregoing Motion to Disclose Grand Jury Testimony and Proposed

4    Order were served upon counsel of record, via Electronic Case Filing (ECF).

5          DATED this 29th day of January, 2019.

6

7                                           / s / Daniel R. Schiess
                                            ______________________________
8                                            DANIEL R. SCHIESS
                                             Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
                                           5
